Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT, dated May 14 , 2013 (“Amendment”), is
made and entered into by and between René Lerer, M.D. (“Executive”) and Magellan
Health Services, Inc. on behalf of itself and its subsidiaries and affiliates
(collectively referred to herein as “Employer”).

 

WHEREAS, Executive and Employer entered into an Employment Agreement dated
December 10, 2012 (the Employment Agreement”); and

 

WHEREAS, Executive and Employee desire to amend such Employment Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment to Employment Agreement, the parties agree as follows:

 

1.              Amendment: Executive and Employer agree that clause (v) of the
definition of “Good Reason” that immediately follows Section 6. (d)(vii) in the
Employment Agreement be deleted from such definition  of “Good Reason” such that
the words  “for any reason by executive during the 30-day period immediately
following the six-month anniversary of a change in Control (whether or not
Executive consented to such Change in Control)” are deleted in their entirety
from the Employment Agreement.

 

2.              Miscellaneous: Except as otherwise specifically amended pursuant
to the terms of the Amendment. The Employment Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first above written.

 

 

Executive:

Employer:

 

 

 

Magellan Health Services, Inc.

 

 

 

/s/ Michael S. Diament

Rene Lerer, M.D.

 

 

 

/s/ Rene Lerer

 

Michael S. Diament, Compensation Committee Chair

 

--------------------------------------------------------------------------------